            Case 2:21-cv-02179-JWB-GEB Document 1 Filed 04/19/21 Page 1 of 11



       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF KANSAS
                                AT KANSAS CITY

JACQUELYN HILL,                                       )
                                                      )          Case No. 2:21-cv-02179
                               Plaintiff,             )
                                                      )
v.                                                    )
                                                      )
MEDICAL-SURGICAL EYE CARE, P.A.,                      )
                                                      )
                               Defendant.             )


                              PLAINTIFF’S AMENDED COMPLAINT

       COMES NOW, Plaintiff Jacquelyn Hill, and in support of her Complaint against Defendant

Medical-Surgical Eye Care, P.A., states, alleges, and avers as follows:

                                                PARTIES

       1.       Plaintiff Jacquelyn Hill is a Kansas resident.

       2.       Defendant Medical-Surgical Eye Care, P.A., (hereinafter, “MSEC”) is a Kansas

professional association. It may be served through its registered agent, K. Dwight Hendricks, M.D, at

8919 Parallel Parkway, Room 226, Kansas City, Kansas, 66112.

       3.       Plaintiff was an employee of the Defendant, for three years, until her termination on

March 19, 2019.

       4.       Plaintiff worked for Defendant at 8918 Parallel Parkway, in Kansas City, Kansas.

                                SUBJECT MATTER JURISDICTION

       5.       The Plaintiff incorporates by reference the previous paragraphs as though more fully set

forth herein.

       6.       Pursuant to 28 U.S.C. § 1331, the Court has jurisdiction of the claims asserted herein,

under federal law. Pursuant to § 1367, the Court has subject matter jurisdiction over all other claims

asserted herein (supplemental jurisdiction).
                                                     1
              Case 2:21-cv-02179-JWB-GEB Document 1 Filed 04/19/21 Page 2 of 11



                                       PERSONAL JURISDICTION

        7.        The Plaintiff incorporates by reference the previous paragraphs as though more fully set

forth herein.

        8.        Because Defendant does business in Kansas and because the acts giving rise to the

causes of action asserted herein occurred in Kansas, the Court has personal jurisdiction over them.

        9.        Venue is proper in the Kansas City Division, as it is the division in which the acts

alleged occurred.

                                   FACTS COMMON TO ALL COUNTS

        10.       The Plaintiff incorporates by reference the previous paragraphs as though more fully set

forth herein.

        11.       Plaintiff worked at MSEC for 3 years.

        12.       On April 30, 2018, Plaintiff underwent a double mastectomy, because she has had a long

family history of breast cancer.

        13.       In March 2019, Plaintiff underwent reconstructive surgery.

        14.       Later that month, Plaintiff notified her employer that she was going to apply for short term

disability.

        15.       On March 19, 2019, Plaintiff was fired while on short term disability.

        16.       On this basis, Plaintiff filed an EEOC complaint in August, 2019, alleging discrimination

on the bases of sex and disability, and alleging retaliation for engaging in the protected activity of seeking

short term disability

        17.       Plaintiff’s EEOC number in her charge is 563.2019-02757.

        18.       On or about January 19, 2021, Plaintiff received a right to sue letter from the EEOC.

        19.       Thus, her administrative remedies have been exhausted.

                             COUNT I.       DISABILITY DISCRIMINATION
                                                   2
              Case 2:21-cv-02179-JWB-GEB Document 1 Filed 04/19/21 Page 3 of 11



        20.       Plaintiff incorporates all the preceding paragraphs and allegations by reference as if

more fully set forth herein.

        21.       MSEC was an employer, pursuant to 42 U.S.C. §12111(2) and (5).

        22.       Plaintiff was an employee of MSEC pursuant to 42 U.S.C. §12111(4).

        23.       Plaintiff was perceived as disabled by MSEC, because of her condition. The condition

affected Plaintiff’s everyday life activities, including but not limited to sleeping, sitting, standing,

walking, communicating, traveling, socializing, and working.

        24.       Further, Plaintiff applied for short term disability, and was, in fact, on short term

disability when she was terminated.

        25.       MSEC knew of Plaintiff’s condition and its propensity to limit Plaintiff’s everyday life

activities.

        26.       Plaintiff, with or without a reasonable accommodation, was able to perform the essential

functions of the employment position that she held.

        27.       Pursuant to 42 U.S.C. §12111(8), considering the allegations set forth in the

immediately foregoing paragraphs of this subsection, Plaintiff was a qualified individual.

        28.       By applying for short term disability, Plaintiff requested a reasonable accommodation,

pursuant to 42 U.S.C. §12111(9).

        29.       42 U.S.C. §12112(a) prohibits MSEC from discriminating against any qualified

individual on the basis of disability in regard to job application procedures, the hiring, advancement, or

discharge of employees, employee compensation, job training, and other terms, conditions, and

privileges of employment.

        30.       Plaintiff was subject to adverse action, as set forth above, on the basis of her disability,

to wit, and including but not limited to: failing to consistently accommodate Plaintiff’s request to go

on– and return from– short term disability, failing to fully accommodate the request for short term
                                                  3
            Case 2:21-cv-02179-JWB-GEB Document 1 Filed 04/19/21 Page 4 of 11



disability, reprimanding Plaintiff, and ultimately terminating Plaintiff’s employment.

       31.      The adverse employment actions alleged above directly and proximately caused Plaintiff

to suffer damages, including lost wages, lost benefits, emotional distress, humiliation, intimidation,

embarrassment, and frustration.

       32.      The person or persons who failed to accommodate and/or discriminated against Plaintiff

were agents of MSEC who were acting in the course and scope of their agency and employment with

the same.

       33.      Thus, MSEC is in violation of 42 U.S.C. §12112(a), and other provisions of the

Americans with Disabilities Act.

       34.      MSEC, through its agents or employees, acted outrageously by engaging in

discriminatory practices with malice or reckless indifference to Plaintiff’s federally protected rights. It

is therefore liable for punitive damages in an amount sufficient to punish it and to deter it and other

employers from engaging in similar conduct.

       WHEREFORE, Plaintiff prays for judgment against MSEC on Count I of her Complaint, for all

actual damages and losses shown in evidence, and determined by a jury to be reasonable and fair,

including, but not limited to:

                a. an award of back pay, including lost benefits, bonuses, and cost of living increases;

                b. an award of front pay, and for any other compensatory damages;

                c. pre-judgment and post-judgment interest;

                d. pain and suffering, and emotional distress;

                e. the equitable relief of a determination that Plaintiff has been subjected to unlawful

                   discrimination in violation of the Americans with Disabilities Act, 42 U.S.C.

                   §12112(a), and related statutes, and further that such discrimination subjected

                   Plaintiff to a deprivation of her rights, privileges, protections, and entitlements under
                                                      4
          Case 2:21-cv-02179-JWB-GEB Document 1 Filed 04/19/21 Page 5 of 11



                   the law;

               f. the equitable relief of a permanent injunction enjoining MSEC from continuing to

                   adopt, apply, and enforce policies, regulations, directives, decisions, procedures, and

                   practices which prevent, prohibit, restrain, and restrict Plaintiff from exercising her

                   statutorily protected rights;

               g. the equitable relief of an order compelling MSEC to rescind Plaintiff’s termination,

                   and forthwith, restoring her to her previous position of employment;

               h. the equitable relief of a permanent injunction restraining and preventing MSEC from

                   continuing to discriminate and retaliate against Plaintiff, from continuing to interfere

                   with and infringe upon the rights of Plaintiff, and from otherwise violating its

                   statutory obligations;

               i. an award of punitive damages;

               j. an award of attorneys’ fees, and all other damages, expenses, and costs incurred; and

       for other relief as the Court deems proper and just.

                               COUNT II.       SEX DISCRIMINATION

       35.     Plaintiff incorporates all the preceding paragraphs and allegations by reference as if

more fully set forth herein.

       36.     MSEC was an employer, pursuant to 42 U.S.C. §2000e(b).

       37.     Plaintiff was an employee of MSEC pursuant to 42 U.S.C. §2000(f).

       38.     Plaintiff is a female, and a mastectomy and breast reconstruction are procedures

customarily associated with the female sex.

       39.     By asking for time off to treat a condition related to her sex, Plaintiff was seeking an

accommodation that is mostly requested by females, vis-à-vis males.

       40.     MSEC denied Plaintiff her short term disability, and fired her. By doing this, MSEC
                                                 5
          Case 2:21-cv-02179-JWB-GEB Document 1 Filed 04/19/21 Page 6 of 11



treated Plaintiff differently than other similarly situated male employees.

       41.     42 U.S.C. §2000e-2 makes it unlawful for an employer to discharge an employee, or to

otherwise discriminate against an employee on the basis of sex.

       42.     Plaintiff was subject to adverse action, as set forth above, on the basis of sex, to wit, and

including but not limited to: failing to consistently accommodate Plaintiff’s request to go on– and

return from– short term disability, failing to fully accommodate the request for short term disability,

reprimanding Plaintiff, and ultimately terminating Plaintiff’s employment– all on the basis of sex.

       43.     The adverse employment actions alleged above directly and proximately caused Plaintiff

to suffer damages, including lost wages, lost benefits, emotional distress, humiliation, intimidation,

embarrassment, and frustration.

       44.     The person or persons who failed to accommodate and /or discriminated against Plaintiff

Plaintiff were agents of MSEC who were acting in the course and scope of their agency and

employment with the same.

       45.     Thus, MSEC is in violation of 42 U.S.C. §2000e-2, and other provisions of the Title VII

of the Civil Rights Act.

       46.     MSEC, through its agents or employees, acted outrageously by engaging in

discriminatory practices with malice or reckless indifference to Plaintiff’s federally protected rights. It

is therefore liable for punitive damages in an amount sufficient to punish it and to deter it and other

employers from engaging in similar conduct.

       WHEREFORE, Plaintiff prays for judgment against MSEC on Count II of her Complaint, for

all actual damages and losses shown in evidence, and determined by a jury to be reasonable and fair,

including, but not limited to:

               a. an award of back pay, including lost benefits, bonuses, and cost of living increases;

               b. an award of front pay, and for any other compensatory damages;
                                                   6
          Case 2:21-cv-02179-JWB-GEB Document 1 Filed 04/19/21 Page 7 of 11



                c. pre-judgment and post-judgment interest;

                d. pain and suffering, and emotional distress;

                e. the equitable relief of a determination that Plaintiff has been subjected to unlawful

                   discrimination in violation of the Civil Rights Act, 42 U.S.C. §2000e, and related

                   statutes, and further that such discrimination subjected Plaintiff to a deprivation of

                   her rights, privileges, protections, and entitlements under the law;

                f. the equitable relief of a permanent injunction enjoining MSEC from continuing to

                   adopt, apply, and enforce policies, regulations, directives, decisions, procedures, and

                   practices which prevent, prohibit, restrain, and restrict Plaintiff from exercising her

                   statutorily protected rights;

                g. the equitable relief of an order compelling MSEC to rescind Plaintiff’s termination,

                   and forthwith, restoring her to her previous position of employment;

                h. the equitable relief of a permanent injunction restraining and preventing MSEC from

                   continuing to discriminate and retaliate against Plaintiff, from continuing to interfere

                   with and infringe upon the rights of Plaintiff, and from otherwise violating its

                   statutory obligations;

                i. an award of punitive damages;

                j. an award of attorneys’ fees, and all other damages, expenses, and costs incurred; and

       for other relief as the Court deems proper and just.

                 COUNT III: RETALIATION (Sex and Disability Discrimination)

       47.      The Plaintiff incorporates by reference the previous paragraphs as though more fully set

forth herein.

       48.      Plaintiff engaged in protected activity by, inter alia, requesting an accommodation for

her disability, and by requesting time away from work to treat her condition.
                                                  7
          Case 2:21-cv-02179-JWB-GEB Document 1 Filed 04/19/21 Page 8 of 11



        49.     Plaintiff further engaged in protected activity by seeking– and taking– short term

disability.

        50.     42 U.S.C. §2000e-3(a) prohibits retaliation by employers against employees who engage

in protected activity.

        51.     MSEC retaliated against Plaintiff by subjecting her to adverse action, as set forth above,

to wit, and including but not limited to: failing to consistently accommodate Plaintiff’s request to go

on– and return from– short term disability, failing to fully accommodate the request for short term

disability, reprimanding Plaintiff, and ultimately terminating Plaintiff’s employment.

        52.     These materially adverse acts directly and proximately caused Plaintiff to suffer

damages, including lost wages, lost benefits, emotional distress, humiliation, intimidation,

embarrassment and frustration.

        53.     MSEC, through its agents or employees, acted outrageously by engaging in retaliatory

practices with malice or reckless indifference to Plaintiff’s federally protected rights. It is therefore

liable for punitive damages in an amount sufficient to punish it and to deter it and other employers from

engaging in similar conduct.

        WHEREFORE, Plaintiff prays for judgment against MSEC on Count III of her Complaint, for

all actual damages and losses shown in evidence, and determined by a jury to be reasonable and fair,

including, but not limited to:

                a. an award of back pay, including lost benefits, bonuses, and cost of living increases;

                b. an award of front pay, and for any other compensatory damages;

                c. pre-judgment and post-judgment interest;

                d. pain and suffering and emotional distress;

                e. the equitable relief of a determination that Plaintiff has been subjected to unlawful

                    retaliation in violation of the Americans with Disabilities Act, the Civil Rights Act,
                                                     8
          Case 2:21-cv-02179-JWB-GEB Document 1 Filed 04/19/21 Page 9 of 11



                    42 U.S.C. §2000e-3(a), and related statutes, and further that such retaliation

                    subjected Plaintiff to a deprivation of her rights, privileges, protections, and

                    entitlements under the law;

                 f. the equitable relief of a permanent injunction enjoining MSEC from continuing to

                    adopt, apply, and enforce policies, regulations, directives, decisions, procedures, and

                    practices which prevent, prohibit, restrain, and restrict Plaintiff from exercising hers

                    statutorily protected rights;

                 g. the equitable relief of an order compelling MSEC to rescind Plaintiff’s termination,

                    and forthwith, restoring her to her previous position of employment;

                 h. the equitable relief of a permanent injunction restraining and preventing MSEC from

                    continuing to discriminate and retaliate against Plaintiff, from continuing to interfere

                    with and infringe upon the rights of Plaintiff, and from otherwise violating its

                    statutory obligations;

                 i. an award of punitive damages;

                 j. an award of attorneys’ fees, and all other damages, expenses, and costs incurred; and

       for other relief as the Court deems proper and just.

                               COUNT IV: BREACH OF CONTRACT

       54.       The Plaintiff incorporates by reference the previous paragraphs as though more fully set

forth herein.

       55.       Plaintiff performed services for MSEC.           In return for those services, MSEC

compensated her. This constitutes a contract of employment, pursuant to Kansas common law.

       56.       Further, as a part of her employment, Plaintiff received certain benefits including but not

limited to retirement compensation, health insurance, disability insurance, short term disability, and

paid time off.
                                                      9
          Case 2:21-cv-02179-JWB-GEB Document 1 Filed 04/19/21 Page 10 of 11



         57.    The implications of Plaintiff’s employment with Defendant, when taken as a whole,

created an implied expectation that Plaintiff would not be discharged by Defendant, except for just

cause.

         58.    Furthermore, the existence of a short term disability policy created the expectation that

Plaintiff would not be terminated for exercising her right to take advantage of the policy.

         59.    When Plaintiff was terminated, it was without just cause.

         60.    This action by Defendant constituted a breach of implied contract.

         61.    Defendant further breached the implied covenant of good faith and fair dealing, by

terminating Plaintiff without just cause.

         62.    Plaintiff has mitigated her damages.

         63.    As a direct and proximate result of the afore-mentioned breach of contract, Plaintiff has

sustained damages.

         WHEREFORE, Plaintiff requests the Court enter judgment against Defendant on Count IV of

her Complaint; for an award of all consequential damages, including back pay, loss of benefits,

pension, retirement, and any other damages allowable at law; and for any other relief the Court deems

equitable and just.

                                         JURY TRIAL DEMAND

         Plaintiff hereby demands a trial by jury on all applicable issues, counts, and claims asserted in

this Cause of Action.

                                DESIGNATION OF PLACE OF TRIAL

         Plaintiff hereby designates Kansas City, Kansas, as the place of trial.

                                               Respectfully Submitted,



                                               THE LAW OFFICE OF PHILLIP M. MURPHY II
                                                   10
Case 2:21-cv-02179-JWB-GEB Document 1 Filed 04/19/21 Page 11 of 11



                                /s/ Phillip M. Murphy II_________________
                           PHILLIP M. MURPHY II               #23770
                           4717 Grand Ave., Ste. 300
                           Kansas City, MO 64112
                           Phone: (913) 661-2900
                           Fax: (913) 314-5841
                           E-mail: phillip@phillilpmurphylaw.com
                           ATTORNEYS FOR PLAINTIFFS




                                11
